Mr. Chief Justice Clabity delivered the opinion of the court: It appears that John Trego, now deceased, was employed by the defendant, the State of Illinois, in the maintenance of a hard road east of Crestón and West of DeKalb, Illinois, and while thus engaged, it is complained that one of his eyes was injured in course of employment, by reason of a piece of rock flying into his eye. It appears that there is some controversy as to which eye was injured and it is not altogether clear as to the cause of the injury. The' defendant by the Attorney General comes and defends and sets up the question of doubt as to the facts in the case, and it appears to the court that the records do not disclose that Trego came to his death on account of this accident. The issue appears to be damages on account of the loss of the sight of an eye, and the records do not show that he was deprived of wages during the time of his illness, on account of this accident, and ón the .face of the record, we do not believe the State of Illinois is responsible in the matter of damages. Therefore, it is recommended that the claim be dismissed.